Citation Nr: 0321076	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  97-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Service connection for residuals of shrapnel wounds to 
the left knee.

2.	Service connection for residuals of shrapnel wounds to 
the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for residuals of shrapnel wounds to the left knee 
and left wrist.


REMAND

The veteran contends that he received shrapnel wounds on the 
left knee and left wrist while under combat conditions on 
Tarawa and Iwo Jima during World War II. 

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not yet 
notified the veteran of the VCAA.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  

In January 1986, the National Personnel Records Center (NPRC) 
reported that complete service medical records were not 
available and were presumed destroyed in a fire at NPRC in 
1973.  In a letter dated January 2002, NPRC stated that they 
would provide another search for morning reports and unit 
rosters if the veteran was able to provide the specific unit 
to which he was assigned at the time of his treatment.  In 
such cases, in addition to the duties imposed by the VCAA, 
VA's duty to assist is heightened and includes an obligation 
to search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Because the veteran's service records are 
unavailable, a search for secondary records of treatment 
(company morning reports, sick reports, and Surgeon General's 
Office reports) should be conducted.

Moreover, the veteran should be given an opportunity to 
submit medical evidence in support of his claim which is not 
already of record.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).


2.  The RO should request company morning 
reports, sick reports, and Surgeon 
General's Office reports from NPRC for 
the veteran's units of assignment, 2nd 
Air Service Group from early 1944, and 
the HQ & Base SQ 363rd Air Service Group 
from April 1945.

3.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for residuals of shrapnel wounds to the 
left knee and left wrist, including: 
statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" certificates 
or affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect, and should pursue all logical 
follow-up development pertaining to 
treatment for, shrapnel wounds.

4.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for residuals of shrapnel 
wounds to the left knee and left wrist.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




